GANEY, District Judge.
This action 1 is almost identical to Creedon v. Polis, D.C.E.D.Pa., 7 F.R.D. 652. For the reasons stated by Judge Bard in his opinion, the defendants’ motion to dismiss the complaint is denied and an order may be entered directing that the persons to whom the Housing Expediter has requested that restitution be tendered be added as a party plaintiff in this action so that any counterclaim of the defendants relating to the cause of action may be asserted against, but not to exceed, the claim of the plaintiff.

. This court has jurisdiction by virtue of Secs. 205 and 206 of the Housing and Rent Act of 1947, 50 U.S.C.A.Appendix, §§ 1895, 1896.